Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-22 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 62/865,849 filed July 24, 2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/5/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claims 1-21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The formulation of claim 1 is vague and unclear because:
(i) the broadness of the expression "selecting a time offset to at least one of uplink traffic or downlink traffic to increase an overlap between the uplink traffic bursts and the downlink traffic bursts " gives rise to a number of possible interpretations which render unclear the scope of protection of the related subject-matter. In particular, considering that also claim 22, related to a corresponding method at a UE, discloses said feature, it is not clear (a) which
action is carried out by which entity (i.e., BS or UE) in order to apply the selected time offset, and (b) which level/percentage of "overlap" is considered feasible in order to compute the corresponding time offset.
(ii) it is not unambiguously evident where the application function (AF) is located/implemented, and what is the technical relevance of sending the time offset to said application function.
Overall, from the formulation of claim 1, nothing functional seems to happen after the notification of the time offset to the AF.
Furthermore, the structural features of the system shown in Fig. 4 (i.e., interaction between HMD, 5G, and XR edge server) does not emerge from the subject-matter of claim 1.
The same lack of clarity reasoning also applies to corresponding claims 11 and 22.

Claims 2-10 and 12-20 are also rejected to, since their respective independent claims are rejected.

It is not clear what is the link between the "discontinuous reception (DRX) cycle" of claim 2, and the "time offset" selected in claim 1.
The same lack of clarity reasoning also applies to corresponding claim 12.

It is not clear whether or not the "grant-free uplink transmission" of claim 3
corresponds with / refers to the "periodic uplink traffic bursts" of claim 1. The same lack of clarity reasoning also applies to corresponding claim 13.

The expression "the grant-free downlink (uplink) resource allocation" used in claim 5 (claim 9) has no antecedent.
The same lack of clarity reasoning also applies to corresponding claim 15 (claim 19).



For purpose of examination, the examiner interprets the limitation as best understood.



Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 11 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Govindassamy (US Patent 10, 182, 368).

As per claim 1, Govindassamy disclose A method of wireless communication at a base station comprising: 
, col. 15 lines 17-36 "The consumer electronics devices that may use this disclosure may include smartphones ... aspects of the present disclosure may be implemented in network elements in addition to or distinct from implementation in mobile stations. For instance, one or more base stations of a wireless communication network may employ a baseband subsystem and/or an RF subsystem such as those detailed above")); 
selecting a time offset to at least one of uplink traffic or downlink traffic to increase an overlap between the uplink traffic bursts and the downlink traffic bursts (see col. 4 lines 13-22 "A method and apparatus are disclosed wherein the source application entity and the destination application entity may align the uplink data transfer and downlink data transfer instances close to each other or overlap with each other such that it may reduce the amount of time and the rate at which a client terminal enters active state and be in the active state for the uplink data transfer and/or the downlink data transfer", col. 4 lines 37-63 "the least one processing device may be of the destination application entity as the client device and use a client device application to monitor the uplink data transfer timing and the downlink data transfer timing for n uplink data transfers ... controlling, by the at least one processing device using the client device application, determining a time difference, Tzc, between every downlink data transfer instance and uplink data transfer instance pair of then uplink and downlink data transfer instances ... determining a mean time difference, T'zc ... delaying an uplink data transfer instance at tuly+n to an uplink data transfer instance at tul'y+n", col. 5 lines 54-67 "transmitting at least one of the T'zc or the T"zc to the destination application entity; and negotiating, between the client device application and the destination application entity, timing alignment for the uplink data transfer instances and the downlink data transfer instances to be brought close to or overlap with each other, in which the client terminal application and the destination application entity exchange and negotiate timing information ... the uplink data transfer instances may be delayed by the client device application by TAU'zc and the downlink data transfer instances are advanced by the destination application entity by TAD'zc")); and 


As per claim 11, claim 11 is rejected the same way as claim 1.
As per claim 22, claim 22 is rejected the same way as claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-10, and 12-20  are rejected under 35 U.S.C. 103 as being unpatentable over Govindassamy (US Patent 10, 182, 368), and further in view of Gaal et al. (US Pub. No.: 2014/0010131).

As per claim 2, Govindassamy disclose the method of claim 1.

Govindassamy however does not explicitly disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of traffic arrival for the periodic uplink traffic bursts and the periodic downlink traffic bursts.

Gaal however disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of traffic arrival for the periodic uplink traffic bursts and the periodic downlink traffic bursts (see Fig.8-10, para. 0080-100, signal pattern 814 may be configured to define variable density signal transmission or reception over time, where the signals include a plurality of signals defining a signal burst 815 aligned with a discontinuous reception (DRX) period. In these aspects, "density" may be defined as a number of resources (for example, resource elements) occupied by the signal across the whole channel bandwidth over a unit time. Further, for example, when the number of such resources varies, the density may be averaged over the given evaluation period. As such, for instance, signal burst 815 may be more dense relative to another set of signals when density is evaluated within a given reference period corresponding to a duration of signal burst 815).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of traffic arrival for the periodic uplink traffic bursts and the periodic downlink traffic bursts, as taught by Gaal, in the system of Govindassamy, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 3, Govindassamy disclose the method of claim 1.

Govindassamy however does not explicitly disclose the method further comprising: allocating resources for grant-free uplink transmission, wherein the time offset is selected to increase an alignment between the resources allocated for the grant-free uplink transmission and downlink traffic arrival. 

Gaal however disclose the method further comprising: allocating resources for grant-free uplink transmission, wherein a time offset is selected to increase an alignment between the resources allocated for the grant-free uplink transmission and downlink traffic arrival (see Fig.8-10, para. 0080-0086, when the number of such resources varies, the density may be averaged over the given evaluation period, for instance, signal burst 815 may be more dense relative to another set of signals when density is evaluated within a given reference period corresponding to a duration of signal burst 815, the alignment of signal burst 815 with a DRX period may include providing signal burst 815 for transmission in a discontinuous transmission (DTX) period 817 of base station 802 that corresponds to a discontinuous reception (DRX) period 823 of UE 804, or providing signal burst 815 for reception in a DRX period 819 of base station 802 that corresponds to a DTX period of UE 804. The matching of signal burst 815 with a respective DRX period provided by the present apparatus and methods may, for example, improve energy efficiency and/or performance within wireless communication system 800. For example, in one aspect, signal pattern 814 may be a bit mask, however, it should be understood that other techniques and/or mechanism may be used to define signal pattern 814). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality allocating resources for grant-free uplink transmission, wherein the time offset is selected to increase an alignment between the resources allocated for the grant-free uplink transmission and downlink traffic arrival, as taught by Gaal, in the system of Govindassamy, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned 

As per claim 4, the combination of Govindassamy and Gaal disclose the method of claim 3.

Gaal further disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of the resources allocated for the grant-free uplink transmission and downlink traffic arrival (see para. 0080-0086, signal pattern 814 may define transmissions of the first set of signals according to a first periodicity and transmission of the second set of signals according to a second periodicity, wherein the first periodicity is substantially greater than the second periodicity. In other words, when combined with the above noted relative density of the first set of signals relative to the signal burst 815, then the first set of signals provides a relatively shorter maximum duration without signal present as compared to signal burst 815. In some cases, for example, signal pattern 814 configures transmissions of synchronization signals according to the first periodicity to support connected mode emergency detection by UE 804, and transmitting the same set or a different set of synchronization signals according to the second periodicity, e.g. signal burst 815, to support discovery by the UE 804, also, in the aspects where signal pattern 814 defines a signal transmission pattern for base station 802, signal pattern 814 may be used to define a discontinuous transmission (DTX) mode of operation for base station 802, and a corresponding discontinuous reception (DRX) mode of operation for UE 804). 

As per claim 5, Govindassamy disclose the method of claim 1.

Govindassamy however does not explicitly disclose, wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free uplink transmission; and determining the time offset to the downlink traffic and the grant-free downlink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources. 

Gaal however disclose wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free uplink transmission; and determining the time offset to the downlink traffic and the grant-free downlink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources (see Fig.8-10, para. 0090-0097, signal pattern 814 defining signal burst 815 aligned with a DRX period results in different signal densities and/or different periodicities providing variable signal density over time, thereby allowing short periods of bursty signal transmission to be followed by substantially lengthy periods without transmissions, see also para. 0137,  a base station configured to send and/or receive signals so that the signals align with a UE DRX period, e.g., 40 ms, 1.28 s, or periodically changing some attribute of the signal in alignment with a common DRX period, in some cases, the base station configuring all UEs with the same DRX subframe offset (e.g., to make them wake up at the same time) or distributing the DRX subframe offset over a substantially limited set of subframe offsets, where the substantially limited set is smaller than all possible subframe offsets).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free uplink transmission; and determining the time offset to the downlink traffic and the grant-free downlink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources, as taught by Gaal, in the system of Govindassamy, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 6, the combination of Govindassamy and Gaal disclose the method of claim 5.

Gaal further disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of uplink transmission resources and downlink transmission resources (see para. 0089-0096, received signals 812 may be, for example, uplink signals transmitted by UE 804. For instance, the uplink signals may include, but are not limited to, one or more of a data signal, a scheduling request (SR) signal, a channel quality indicator (CQI) signal, demodulation reference signal (DM-RS). sounding reference signal (SRS), and a Physical Random Access (PRACH) signal. In any case, these aspects of signal pattern 814 may be utilized to define a discontinuous reception ( DRX) mode of operation for base station 802, and/or a corresponding discontinuous transmission (DTX) mode of operation for UE 804, also, component 822 is configured to receive signals, including signal burst 815, during DRX period 823, which aligned with DTX period 817 of base station 802. Further, UE 804 include a transmitter component 824 configured to transmit signals 812, e.g. uplink signals, to base station 802, transmitter component 824 is configured to transmit signals, including signal burst 815, during DTX period 825, which is aligned with DRX period 819 of base station 802). 

As per claim 7, Govindassamy disclose the method of claim 1.

Govindassamy however does not explicitly disclose wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset for the uplink traffic to increase alignment between downlink transmission resources and uplink traffic arrival. 

Gaal however disclose wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset for the uplink traffic to increase alignment between downlink transmission resources and offset (e.g., to make them wake up at the same time) or distributing the DRX subframe offset over a substantially limited set of subframe offsets, where the substantially limited set is smaller than all possible subframe offsets. In still other aspects, the present apparatus and methods include changing some other signal attributes or configuration in alignment with the common DRX period. For example, the changed attribute or configuration may increase a control region during the period when DRX is On, or may allow cross-subframe scheduling during the period when DRX is On, etc. Further, in other cases, the present apparatus and methods may include a base station configuring the common DRX for new UEs and using distributed DRX for legacy UEs. As noted above, the common DRX may be a same DRX period and/or subframe offset assigned to each UE or a subframe offset assigned from a substantially limited set of subframe offsets). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein start times for the uplink traffic and the downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset for the uplink traffic to increase alignment between downlink transmission resources and uplink traffic arrival, as taught by Gaal, in the system of Govindassamy, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 8, the combination of Govindassamy and Gaal disclose the method of claim 7.

Gaal further disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of uplink traffic arrival and downlink transmission resources (see Fig.8-10, para. 0084-0090,0137, in another aspect where signal pattern 814 defines a transmission pattern of base station 802, signal pattern 814 may be used as a basis for obtaining, determining or otherwise defining wake up periods for UE 804 to listen for transmissions from base station 802, signal pattern 814 comprising a base station transmission pattern may define a base station discontinuous transmission (DTX) timing. Accordingly, signal pattern 814 may be used to obtain a wake up configuration for UE 804 that includes a UE signal reception pattern, e.g. a UE DRX, corresponding to the base station DTX timing, see also para.0080, distribution of DRX-related traffic). 

As per claim 9, Govindassamy disclose the method of claim 1.

Govindassamy however does not explicitly disclose wherein start times for the uplink traffic and downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset to the uplink traffic and the grant-free uplink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources. 

Gaal however disclose wherein start times for the uplink traffic and downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset to the uplink traffic and the grant-free uplink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources (see Fig.8-10, para. 0080-0099, 0137, base station configured to send and/or receive signals so that the signals align with a UE DRX period, e.g., 40 ms, 1.28 s, or periodically changing some attribute of the signal in alignment with a offset assigned to each UE or a subframe offset assigned from a substantially limited set of subframe offsets). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein start times for the uplink traffic and downlink traffic are periodic, the method further comprising: allocating resources for grant-free downlink transmission; and determining the time offset to the uplink traffic and the grant-free uplink resource allocation to increase alignment between uplink transmission resources and downlink transmission resources, as taught by Gaal, in the system of Govindassamy, so as to provide a method of energy efficient wireless communication, that includes obtaining a signal pattern defining resources for use in transmitting or receiving signals with variable signal density over time, wherein the signals include a plurality of signals defining a signal burst; configuring the resources based on the signal pattern, including aligning a discontinuous reception (DRX) period with the signal burst; and transmitting or receiving the signals, including the signal burst aligned with the DRX period, according to the signal pattern to achieve variable density signal transmission or reception over time, see Gaal, paragraphs 12.

As per claim 10, the combination of Govindassamy and Gaal disclose the method of claim 9.

Gaal further disclose configuring a discontinuous reception (DRX) cycle for the UE based on a periodicity of uplink transmission resources and downlink transmission resources (see para. 0084-0090,0137, in another aspect where signal pattern 814 defines a transmission pattern of base station 802, signal pattern 814 may be used as a basis for obtaining, determining or otherwise defining wake up periods for UE 804 to listen for transmissions from base station 802, signal pattern 814 comprising a base station transmission pattern may define a base station discontinuous transmission (DTX) timing. Accordingly, signal pattern 814 may be used to obtain a wake up configuration for UE 804 that includes a UE signal reception pattern, e.g. a UE DRX, corresponding to the base station DTX timing). 

As per claim 12, claim 12 is rejected the same way as claim 2.

As per claim 13, claim 13 is rejected the same way as claim 3.

As per claim 14, claim 14 is rejected the same way as claim 4.

As per claim 15, claim 15 is rejected the same way as claim 5.

As per claim 16, claim 16 is rejected the same way as claim 6.

As per claim 17, claim 17 is rejected the same way as claim 7.

As per claim 18, claim 18 is rejected the same way as claim 8.

As per claim 19, claim 19 is rejected the same way as claim 9.

As per claim 20, claim 20 is rejected the same way as claim 10.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Govindassamy (US Patent 10, 182, 368), and further in view of Yang et al. (US Pub. No.: 2017/0208619).

As per claim 22, Govindassamy disclose A method of wireless communication at a User Equipment (UE) (see Fig. 1, Fig.18, a UE 100), comprising: 
communicating with a base station (see Fig.1, server) using periodic uplink traffic bursts and periodic downlink traffic bursts (see Fig. 2A, 2B, 6A, 6B, 9, 18, 20, 21, col. 2 lines 53-67 "Normally the user payload data may be transferred in bursts and in some cases they may be transferred in periodic intervals" ... "Normally in some applications, the client terminal may send the uplink data and may receive the downlink data at periodic intervals", col. 15 lines 17-36 "The consumer electronics devices that may use this disclosure may include smartphones ... aspects of the present disclosure may be implemented in network elements in addition to or distinct from implementation in mobile stations. For instance, one or more base stations of a wireless communication network may employ a baseband subsystem and/or an RF subsystem such as those detailed above"); 

Govindassamy however does not explicitly disclose receiving a configuration of a discontinuous reception (DRX) cycle based on the periodic uplink and downlink traffic bursts, wherein uplink transmission are grant based; and delaying sending a scheduling request (SR) for uplink traffic to a beginning of a next DRX cycle. 

Yang however disclose receiving a configuration of a discontinuous reception (DRX) cycle based on the periodic uplink and downlink traffic bursts, wherein uplink transmission are grant based (see Figs. 7 and 8, para. 0057, "When the UE determines that the serving base station supports uplink pre­ scheduling, the UE adjusts (e.g., delays) sending the scheduling request. For example, in a next C-DRX on period, a serving cell (e.g., LTE cell) may allocate an uplink grant without receiving a scheduling request from the UE. However, if no grant is allocated, the UE sends the scheduling request in the next C-DRX on period during the next scheduling request occasion, and receives the uplink grant based on the scheduling request"); and 
 scheduling is supported by the serving base station based on the periodicity of the uplink pre-scheduling for periodic uplink prescheduling and/or the length of uplink pre-scheduled grants for non-periodic uplink prescheduling.... when the uplink pre-scheduling periodicity is short, the UE delays sending the scheduling request until the next scheduling request occasion", and para. 0061 "the UE adjusts the sending of the scheduling request based on a remaining duration of the C-DRX off period. For example, the UE delays sending the scheduling request to the serving base station when the remaining duration (e.g., remaining sleep time) of the C-DRX off period is below a threshold. Thus, rather than waking up and sending the scheduling request, the UE continues to sleep during the scheduled C-DRX off period to save battery power when the remaining duration is below the threshold").
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality to determine whether data arrives in a buffer of a UE (user equipment) and when a scheduling request occasion falls into a C-DRX off period (connected discontinuous reception off period), and to delay sending a scheduling request when uplink pre-scheduling is supported by a serving base station based on the determining and based on a periodicity of uplink (UL) prescheduling for periodic uplink prescheduling and/or a length of an uplink pre-scheduled grant for non-periodic uplink prescheduling, see Yang, paragraphs 6-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salem (US Pub. No.:2019/0075581) – see para. 0078-0080, “The base stations 170 are configured to support wireless communication with EDs 110, which may each send grant-free uplink transmissions. Uplink transmissions from the EDs 110 are performed on a set of time-frequency resources. A grant-free uplink transmission is an uplink transmission that is sent using uplink resources without the base stations 170 dynamically allocating resources to request /grant mechanisms. By performing grant-free transmissions, total network overhead resources may be 
Jeon (US Pub. No.: 2018/0368157) – see Fig.21 para. 0232, “a base station may configure a wireless device with a configured periodic grant of the first type (e.g., grant-free UL transmission). The base station may transmit, to the wireless device, one or more radio resource control messages. The one or more radio resource control messages may comprise at least one parameter. For example, the at least one parameter may indicate whether a configured periodic grant of a first type (e.g., grant-free UL transmission) can be used for transmission of data of a first logical channel. The one or more radio resource control messages may comprise at least one second parameter. For example, the at least one second parameter may indicate a resource of an uplink grant of the configured periodic grant of the first type. For example, the at least one second parameter may comprise a symbol number, a timing offset, and a first periodicity. The wireless device may determine that the configured periodic grant can be used for transmission of data of the first logical channel based on the at least one parameter”.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469